Shea, J.,
dissenting. The dismissal of this appeal because the plaintiff was late by one day in filing his memorandum in opposition to the defendants’ motion to dismiss is the third instance in which this court has applied the time limitations of Practice Book §§ 143 and 155 so rigidly as to deprive a plaintiff of the opportunity for consideration of the merits of his claim. See Burton v. Planning Commission, 209 Conn. 609, 553 *621A.2d 161 (1989); Hughes v. Bemer, 200 Conn. 400, 402-403, 510 A.2d 992 (1986). In this case, as in Hughes v. Bemer, supra, the failure to comply strictly with the rule was first raised when the defendants filed their brief in this appeal, having ignored the stricture of Practice Book § 4013 that an appellee wishing to rely upon an alternate ground to sustain the judgment below “shall file a preliminary statement of issues within fourteen days from the filing of the appellant’s preliminary statement of the issues.” The trial court never invoked § 143 in granting the motion to dismiss, but relied upon the ground that the action of the plaintiff was premature.
Except for those involving the subject matter jurisdiction of the court, procedural defects are deemed to be waived unless they are seasonably raised. Fuessenich v. DiNardo, 195 Conn. 144, 487 A.2d 514 (1985); Frager v. Pennsylvania General Ins. Co., 161 Conn. 472, 479, 289 A.2d 896 (1971). “The supreme court shall not be bound to consider a claim unless it was distinctly raised at the trial or arose subsequent to the trial.” Practice Book § 4185. Despite the imperative language used in Practice Book §§ 143 and 155, these rules of practice cannot be deemed to transform a procedural failure into a lack of subject matter jurisdiction. Only the legislature may define the “powers and jurisdiction” of the courts of this state. Conn. Const., art. V, § 1.1
Accordingly, I continue to disagree with the course this court has embarked upon of treating noncompliance with §§ 143 and 155, unlike noncompliance with other rules of practice, as neither waivable by the *622opposing party nor excusable by the court. There is no reason to give those rules of the trial court such priority in implementation that we are compelled to disregard well established general principles of waiver as well as specific provisions of the rules of appellate procedure for this court, such as §§ 4013 and 4185.

 Article fifth, § 1, of the Connecticut constitution provides as follows: “The judicial power of the state shall be vested in a supreme court, a superior court, and such lower courts as the general assembly shall, from time to time, ordain and establish. The powers and jurisdiction of these courts shall be defined by law.”